Title: From George Washington to William Stephens Smith, 10 July 1782
From: Washington, George
To: Smith, William Stephens


                  
                     Dear Sir,
                      10 July 1782
                  
                  The enclosed (one for yourself & the other for Major Clarkson) comes in consequence of Generl Knox’s application.  To give you such Letters, was My first intention; but not knowing who was to command the Forces destined for the Invasion of Jamaica, I had resort to the Certificates with which you were furnished; conceiving it would appear odd to write, & not be able to direct. or to direct to the General otherwise than by name. 
                  The direction is now left to yourselves when the knowledge is obtained.  You have, both, my best wishes, & I am Dr Sir Yr obedt Servt
                  
                     Go: Washington
                  
               